People ex rel. Padilla v Molina (2022 NY Slip Op 00369)





People ex rel. Padilla v Molina


2022 NY Slip Op 00369


Decided on January 24, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 24, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
LINDA CHRISTOPHER
JOSEPH A. ZAYAS
LARA J. GENOVESI, JJ.


2022-00308

[*1]The People of the State of New York, ex rel. Alexis G. Padilla, on behalf of Saquan Vaines, petitioner, 
vLouis A. Molina, etc., respondent.


Alexis G. Padilla, Brooklyn, NY, petitioner pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, Rebecca Nealon, and Jonathan Brewer of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Saquan Vaines upon his own recognizance or for bail reduction upon Queens County Indictment Nos. 89/2021 and 693/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
CONNOLLY, J.P., CHRISTOPHER, ZAYAS and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court